Opinión disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 31 de octubre de 1980
Fernando José Tonos Florenzán fue certificado por la Comi-sión Estatal de Elecciones como candidato a Representante por AcumulaciónC(1) por el Partido Popular Democrático (2) para los comicios generales del próximo martes 4 de noviembre. Cumplirá veinticinco (25) años el 22 de febrero de 1981. Cuestiona ante nos el dictamen emitido el 30 de octubre de 1980 por la Junta Revisora Electoral accediendo a una “que-rella de descalificación” promovida dos días antes por el Sena-dor Nicolás Nogueras, hijo, mediante la cual se decretaba su descalificación bajo el fundamento de ser nula su nominación, y ordenaba al Administrador General de Elecciones la publi-cación de dicho hecho en los medios de difusión pública. La razón específica invocada, que encontró eco en el organismo recurrido, es que Tonos Florenzán no posee el requisito cons-titucional de veinticinco (25) años de edad preceptuado en el Art. Ill, Sec. 5 de nuestra Constitución.(3)
*3611 — I
Con el fin de evaluar en sus méritos la cuestión medular del recurso, hemos de superar las barreras procesales que el recurrente Tonos Florenzán, en apoyo de su moción de deses-timación, levantó en el foro primario y reproduce en su peti-ción: capacidad (standing) y jurisdicción.
En ninguno de estos señalamientos le asiste la razón. Veamos. Primeramente, el querellante Nicolás Nogueras, hijo, como elector idóneo, e independientemente de ser sena-dor electo y aspirar nuevamente a dicho cargo, posee la capa-cidad suficiente y, por ende, el interés necesario para originar la querella. Y segundo, antes de una elección, la Junta Re-visora Electoral tiene jurisdicción y autoridad expresa por la ley para entender en querellas de descalificación. A tal efecto el Art. 1.022(3) reconoce que podrá “ [i] nvestigar y resolver, en primera instancia, cualquier querella que se presente basada en la alegación de que un candidato a primarias o a una elección general, no reúne los requisitos establecidos por la Constitución de Puerto Rico, por cualquier otra ley aplicable o por este Subtítulo, a tenor con la facultad conferida a la Junta en la see. 3167 de este título”. (Bastardillas nues-tras.) 16 L.P.R.A. see. 3022(3). Véase además, el Art. 4.017 (16 L.P.R.A. see. 3167). Una vez certificada la elección por el organismo correspondiente, entra en juego la facultad constitucional consagrada en el Art. Ill, Sec. IX, que reserva a las cámaras legislativas el juzgar inicialmente “la capacidad legal de sus miembros, de la validez de las actas y del escru-tinio de su elección”. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Finalmente, resulta dudoso la aplicabili-dad de la defensa de incuria. Las calificaciones de un candi-dato a un puesto público son materia de interés general que no puede dejarse al solo transcurso del tiempo. Como veremos más adelante, la Ley Electoral sabiamente provee unos reme-dios cuando las descalificaciones, por cualesquiera razones, *362sobrevienen estando próximas las elecciones, sin que se afecte el electorado y los partidos políticos.
I — I
Atendidas estas cuestiones preliminares, concentremos nuestra atención en lo esencial del caso: la edad como razón de la descalificación.
El Art. Ill, Sec. 5 de la Constitución fija como requisitos para “ser miembro de la Asamblea Legislativa”, educación, ciudadanía, residencia, y las edades de 30 años y 25 para senador y representante, respectivamente.
Es sumamente escaso, por no decir ninguno, el historial que inspiró esta condición. Lo único que surge es que la Con-vención Constituyente aspiró “. . . a que tales requisitos de edad [fueran] útiles para establecer los balances que se de-sean lograr en la organización legislativa mediante dos cáma-ras”. Diario de Sesiones de la Convención Constituyente, 1961, T. 4, pág. 2598. Al reflexionar sobre el requisito de edad en materia electoral, en contraste con los otros, advertimos las siguientes características: (a) es la única calificación que con carácter automático sobrevendrá en determinado mo-mento, con el simple transcurso del tiempo, salvo que se in-terponga el evento fortuito de la muerte; (b) la Constitución fija como edad mínima para todo elector, diez y ocho (18) años; (c) relacionado íntimamente con la edad, la See. 8 del mismo Art. Ill establece que el “término del cargo de los Se-nadores y Representantes comenzará el día dos de enero inmediatamente siguiente a la fecha en que se celebre la elec-ción general en la cual hayan sido electos” —énfasis nuestro — ; y a tenor de varias disposiciones del Código Político, en dicha fecha se celebrará la sesión inaugural y se procederá al jura-mento del cargo. Arts. 21, 22 y 20 (2 L.P.R.A. sees. 2, 3 y 4).
De la interacción de los artículos mencionados y la carac-terística que distingue el requisito de edad, aflora una con-clusión muy importante: la exigencia constitucional de edad *363para ser legislador no es de tipo absoluto, sino de naturaleza relativa. Tiene que satisfacerse al momento en que se va a jurar y ocupar el cargo. Como corolario, lícitamente, un elector capacitado puede ser nominado y aparecer en la papeleta electoral si, a la fecha en que va a jurar y tomar posesión ofi-cial, posee la edad mínima constitucional requerida. Ello no será motivo suficiente de descalificación. Contrario sensu y como regla general, no es candidato idóneo al puesto de legis-lador, aquel elector carente de suficiente edad constitucional a la fecha en que viene obligado a jurar.
Así, en el caso de autos, resulta obvio que el recurrente Tonos Florenzán no calificaría como candidato por no tener la edad requerida a la fecha en que deberá jurar, de resultar electo. No pasamos por alto que podría argumentarse que es-tando próximo a cumplir dicha edad el 22 de febrero de 1981, por ser un período corto —cincuenta y un días— de ser ele-gido sería razonable que se le expidiera credencial suficiente y se pospusiera su juramento hasta ese momento.
La dificultad de esta proposición es que plantearía serios reparos constitucionales sobre la validez, impacto y vigencia del voto del electorado. ¿CJué término de espera es razonable sin que se afecte el principio de adecuada representación? ¿Dónde se fijan los límites? ¿No afecta ello la ordenación de las labores constitucionales de las cámaras? ¿Debe propiciar el Poder Judicial la observación de los requisitos constitucio-nales o sostener un relajamiento en los mismos?.Estas inte-rrogantes y la claridad del texto constitucional enumerativo del requisito de tiempo nos mueven a concluir que el momento crucial y determinante, para fines de la edad mínima parla-mentaria, es cuando comienzan las labores legislativas. Es allí y entonces que se requiere la misma para fines del jura-mento y la toma de posesión del cargo. Desde este ángulo somos de opinión que de no haberse impugnado previamente y con éxito la candidatura del recurrente Tonos Florenzán —y haberse certificado— hubiera sido entonces de la compe-*364tencia de la cámara concernida y no de la de este foro judicial, pasar juicio inicial sobre tal circunstancia. (4)
En resumen, resolvemos que el recurrente Tonos Floren-zán no está calificado por edad para ser candidato a Repre-sentante por Acumulación. Abona a esta determinación el hecho de que el Art. 4.001(b) de la Ley, 16 L.P.R.A. see. 3151(b), establece como condición para un candidato, ser elector —lo que implica poseer la ciudadanía, diez y ocho (18) años y estar inscrito— y el Art. 4.014 (16 L.P.R.A. see. 3164), le exige juramento de candidatura en el cual, entre otras cosas, debe exponer “que cumplirá con los requisitos constitucionales aplicables”.
III
Lo expuesto no resuelve totalmente el caso de autos, pues la Junta Revisora Electoral, al descalificarlo, no dispuso re-medio apropiado. Se limitó a decretar nula la nominación y ordenar al Administrador que publicara ese hecho, pasando por alto que ello no es trámite autorizado en la Ley Electoral vigente, que meticulosamente —para situaciones de esta na-turaleza— en su Art. 4.002 provee:
En caso de la renuncia oportuna, muerte, incapacidad o nuli-dad legal de la nominación de un candidato de un partido político, ocurrida entre los noventa (90) y sesenta (60) días anteriores al día de una elección, la vacante podrá cubrirse por el organismo directivo central de su partido mediante nombramiento que certificará a la Comisión.
Si la vacante surgiere durante los cincuenta y nueve (59) días anteriores al día de la elección, no podrá haber sustitución *365y el nombre del candidato nominado aparecerá en la candidatura del partido, y de resultar electo se declarará vacante el cargo. 16 L.P.R.A. see. 3152.
De la lectura integral de esta norma se desprende que es de estricta aplicación su segundo párrafo —por tratarse de una candidatura vacante dentro del período allí prescrito— en cuyo caso “no podrá haber sustitución y el nombre del candidato nominado aparecerá en la candidatura del partido, y de resultar electo se declarará vacante el cargo”. (Bastardi-llas nuestras.) ¿Cuál es el propósito y significado correcto de este precepto? Observamos que la diferencia entre el trata-miento brindado, de autorizar o no el cambio del candidato implicado, radica en el tiempo que falta para la elección. Al acercarse al período crítico, aflora otra solución. Obviamente las razones de esta limitación responden a dos propósitos: superar los problemas administrativos y organizacionales relativos a la impresión de las papeletas y la remisión de los paquetes que contienen todo el material electoral a ser utili-zado en los distintos colegios de votación. Podemos deducir también que se intenta estabilizar las candidaturas para que el electorado conozca y pueda ejercer con elementos de juicio más correctos sus decisiones. Ahora bien, resalta a la vista que el estatuto no declara nula la elección, sino “vacante el cargo”. No podemos concebir que ello quiera decir que queda sin ocupar indefinidamente el escaño legislativo por razón de perderlo el partido político que lo nominó. Esto privaría al electorado de una adecuada representación e implicaría graves problemas a nivel constitucional que trastocarían la estabilidad, capacidad y facultad representativa de los par-tidos políticos en torno a la selección de sus candidatos a cargos por acumulación. (5) Tampoco puede entenderse que *366el puesto deberá ser adjudicado a otro candidato de distinto partido político.
La interpretación restrictiva de esta disposición acarrea-ría graves interrogantes en el ámbito constitucional. Nótese que la vacante se puede deber a actos voluntarios del candi-dato —renuncia—, al igual que a circunstancias ajenas a su control: muerte, incapacidad física o nulidad legal. Si el factor precipitante de la vacante ocurre dentro de determinado período, “el organismo directivo central de su partido me-diante nombramiento que certificará a la Comisión” reem-plazará al candidato. Si acontece en período próximo a la elección, el partido no podrá sustituirlo en la papeleta y apa-recerá su candidatura, pero “de resultar electo declarará vacante el cargo”.
En virtud de las delicadas consideraciones expuestas, nos inclinamos a sostener que la expresión “se declarará vacante el cargo” indica que se decretará y certificará a la Asamblea Legislativa que el cargo está sin proveer. A la luz de esta in-terpretación, al producirse la vacante al cargo de legislador por acumulación, entra en escena el trámite contemplado en el Art. 5.006, in fine, que siguiendo la pauta constitucional (6) establece: “cuando ocurriere una vacante en el cargo de Sena-dor o Representante por Acumulación que hubiere sido nomi-nado por un partido ... se cubrirá la misma por el Presi-dente de la Cámara correspondiente, a propuesta del partido político a que perteneciere dicho Senador o Representante *367con una persona seleccionada en la misma forma en que lo fue su antecesor.” (Bastardillas nuestras.) 16 L.P.R.A. see. 3206.
La situación es análoga a cuando por renuncia, muerte u otra razón surge la vacante de un candidato elegido, después de las elecciones, pero antes del comienzo de la Asamblea Legislativa, y antes de jurar y tomar posesión del cargo.
Sería un contrasentido que la Constitución permitiera la sustitución de vacantes debidas a un sinnúmero de razones, de miembros que hubieran estado ocupando sus cargos en la Legislatura, y se negara al electorado y partidos políticos igual derecho, por razón de que la circunstancia que motiva la indisponibilidad sucede cincuenta y nueve (59) días ante-riores a las elecciones. La efectividad del sufragio electoral y el derecho de ser representado no puede estar expuesto a tan frágil posición. La clave jurídica que supera este enigma es resolver que esa vacante debe ser cubierta mediante el pro-cedimiento constitucional que reconoce y autoriza, por excep-ción, la designación del cargo por acumulación, por el orga-nismo directivo del partido político, siguiendo “el mismo pro-cedimiento mediante el cual fue nominado su antecesor”. Diario de Sesiones, op. cit., pág. 2599.
Disentimos. Dictaríamos sentencia confirmatoria.

 En García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976), sostuvimos la constitucionalidad del sistema de nominación de candidatos por acumulación.


En la petición se nos señala que dicho partido le asignó los votos íntegros que se depositen en los precintos de Rincón, Hormigueros, Ponce 64, Juana Díaz, Barranquitas, Las Piedras 92 y 95, Luquillo, Patillas, Río Grande, Gurabo, Fajardo, San Juan 4, Adjuntas 60 y 61, Yabucoa, Carolina 107, Naranjito, Canóvanas, Corozal y Barceloneta.


Reza:
“Ninguna persona podrá ser miembro de la Asamblea Legislativa a menos que sepa leer y escribir cualquiera de los dos idiomas, español o in-glés; sea ciudadano de los Estados Unidos y de Puerto Rico y haya residido en Puerto Rico por lo menos durante los dos años precedentes a la fecha de la elección o nombramiento. Tampoco podrán ser miembros del Senado las personas que no hayan cumplido treinta años de edad, ni podrán ser miembros de la Cámara de Representantes las que no hayan cumplido vein-ticinco años de edad.”


 Contra esta solución no milita el caso del senador Luis Alfredo Colón —quien juró en 12 de febrero de 1945 sin tener los treinta (30) años requeridos— ni el del representante Luis A. Torres Torres el 2 de enero de 1973. Diario de Sesiones, 1973, Vol. 27, pág. 25. Ambas son actua-ciones en el seno legislativo, que nunca fueron cuestionadas ni pasaron por el tamiz de una impugnación judicial y, por lo tanto, no constituyen prece-dentes jurídicos válidos; versan sobre candidatos electos que no fueron descalificados con anterioridad, sino que sus elecciones fueron certificadas.


 Es importante indicar que la ley reconoce a los partidos políticos el derecho de determinar y fijar “el número de candidatos por acumulación”, potestad ésta que “será final y regirá cualquier ‘procedimiento relacionado con dichos cargos por acumulación” que deba realizarse posteriormente. (Bastardillas nuestras.) Art. 4.004 (16 L.P.R.A. see. 3154).


 “El término del cargo de los Senadores y Representantes comen-eará el día dos de enero inmediatamente siguiente a la fecha en que se celebre la elección general en la cual hayan sido electos. Cuando surja una vacante en el cargo de Senador o Representante por un distrito, dicha va-cante se cubrirá según se disponga por ley. Cuando la vacante ocurra en el cargo de un Senador o un Representante por Acumulación, se cubrirá por el Presidente de la Cámara correspondiente, a propuesta del partido político a que pertenecía el Senador o Representante cuyo cargo estuviese vacante, con un candidato seleccionado en la misma forma en que lo fue su ante-cesor. La vacante de un cargo de Senador o Representante por Acumula-ción electo como candidato independiente, se cubrirá por elección en todos los distritos.” (Bastardillas nuestras.) Art. Ill, Sec. 8.